Case 18-30849 Document 92 Filed in TXSB on 12/26/18 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

In re:

Case No, 18-30849
Chapter 11

BENDCO, INC,

6G? 0G0 600 GO? 6On San

Debtor.

MOTION TO EXTEND TIME TO FILE DISCLOSURE STATEMENT
AND CHAPTER 11 PLAN OF REORGANIZATION

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY,
YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION
SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
THE MOTION ND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING,

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
To the Honorable David R. Jones
Chief United States Bankruptcy Judge:

1, Debtor Bendco, Inc. filed a voluntary petition for relief under Chapter 11 Of Title
11 of the United States Code on February 28, 2018 (the “Date of Petition”). From and since the
Date of Petition, the Debtor has maintained possession of its property, and has continued to

remain in control of its ongoing business affairs as a Debtor-in-possession pursuant to the

provisions of 11 U.S.C. §§ 1107 and 1108.

 
Case 18-30849 Document 92 Filed in TXSB on 12/26/18 Page 2 of 4

2, The Debtor is required to file a plan of reorganization and disclosure statement by
December 31, 2018.

3. The Debior is trying to negotiate a sale of its assets and a disruptive event has
sidetracked the Debtor. Therefore, the Debtor needs additional time to resolve these issues in
order to propose a viable plan of reorganization.

4, The Debtor believes it is in the best interest of the estate and the creditors to
extend time for filing the Debtor’s Disclosure Statement and Plan until March 1, 2019.

Wherefore premises considered, the Debtor respectfully moves this Court to extend the
deadline to file a Plan and Disclosure Statement until March 1, 2019.

Respectfully submitted,

/s/ Richard Lee Fuqua

Richard Lee Fuqua

Texas Bar #07552300

5005 Riverway, Suite 250

Houston, Texas 77056

713.960.0277

Attorney for the Debtor
CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing has been served this date
upon ali parties listed on the attached service list pursuant to the Federal Rules of Bankruptcy
Procedure via cither electronic transmission, PACER/ECE or United States mail on the a7 y
of December, 2018.

/s/ Richard Lee Fugtia
Richard Lee Fuqua

CERTIFICATE OF CONFERENCE

This is to certify that I have attempted to contact Hector Duran with the Office of the
United States Trustee regarding the relief requested in this motion, It is believed that the motion
is unopposed.

sf Richard Lee Fuqua
Richard Lee Fuqua
Case 18-30849

Bendco, Inc.
801 Houston Ave.
Pasadena, TX 77502

TXU Energy
PO Box 650638
Dallas, TX 75265

Knight Capital Funding ik
9 East Lockerman St #3A-543
Dover, DE 19001

Teain Industrial Services Inc.
PO Box 842233
Dallas, TX 75284-2233

Ball Winch
15786 Hwy 75 North, #110948
Willis, TX 77378

IRIS NDT, Inc
1115 W. 4ist St.
Tulsa, OK 74107

Dixie Pipe Sales, LP
Dept #372
PO Box 4346
Houston, TX 77210-4346

Texas Pipe & Supply Co.
2330 Holmes Road
Houston, TX 77051

Document 92 Filed in TXSB on 12/26/18

Richard L. Fuqua
Fuqua & Associates, PC
5005 Riverway, Suite 250

Houston, TX 77056

20 LARGEST UNSECURED
CREDITORS:

CAN Capital Asset Servicing, Inc.
Fora Financial
242 W, 36th St.
New York, NY 10018

G&A Partners
17220 Katy Fwy #350
Houston, TX 77094

TUV Rheinland Ind Solutions
PO Box 417532
Boston, MA 02241-7532

Here Rentals, Inc.
PO Box 650280
Dallas, TX 75265-0280

Accutest Labs
7821 Pinemont
Houston, TX 77040

Praxair
10 Riverview Dr.
Danbury, CT 06810

Fastway Freight Systems
PO Box 87644
Houston, TX 77287-7644

PARTIES REQUESTING NOTICE:

Page 3 of 4

U.S. Trustee
515 Rusk Ave., Ste. 3516
Houston, TX 77002

Bank of America
PO Box 660576
Dallas, TX 75266-0576

Tech Induction
13129 23 Mile Road
Shelby Township, MI 48315

LB Foster Ball Winch
PO Box 643343
Pittsburgh, PA 15264-3343

Great Western Metais
1412] Gulf Freeway
Houston, TX 77034

Adobe Equipment
7607 Wallisville Rd
Houston, TX 77020

Omnipotech LTD
11422A Craighead Dr
Houston, TX 77025
Case 18-30849

Hector Duran
Office of the US Trustee
515 Rusk Ave., Ste, 3516

Houston, TX 77002

BB&T Commercial Equipment Capital
c/o Alan B. Padfield
421 W. Third St, Ste, 910
Fort Worth, TX 76102

Richard A. Kincheloe
Assistant United States Attorney
1000 Louisiana, Ste. 2300
Houston, TX 77002

AmTrust Insurance Co of Kansas
Maurice Witscher, LLP
c/o Alan C, Hochheiser
2000 Auburn Drive, Ste. 200
Beachwood, OH 44122

Ascentium Capital LLC
23970 Highway 59N
Kingwood, TX 77339-1535

Citibank, N.A.
388 Greenwich St.
New York, NY 10013

Leaf Capital Funding, LLC
2005 Market St., [4th Floor
Philadelphia, PA 19103

US Bancorp Equipment Finance
PO Box 790413
St. Louis, MO 63179-0413

Document 92 Filed in TXSB on 12/26/18 Page 4 of 4

Harris County
c/o Tara L. Grundemeier
Linebarger Goggan Blair et al
PO Box 3064
Houston, TX 77002

Susquehanna Commercial Finance, Ine.
_ fo Alan B. Padfield
421 W. Third St., Ste. 910
Fort Worth, TX 76102

Omnitech Ltd c/o Mynde 8. Eisen

LAW OFFICE OF MYNDE &. RISEN, P.C,

6546 Greatwood Parkway, Ste. C
Sugar Land, TX 77479

San Jacinto Community College District
c/o Daniel J. Snooks
11550 Fuqua, Suite 370
Houston, TX 77034

SECURED CREDITORS

Bank of America
PO Box 660576
Dallas, TX 75266-0576

Corporation Service Co of America
As Representative
PO Box 2576
Springfield, IL 62708

Susquehanna Comm Finance
2 Country View Road, Ste. 300
Malvern, PA 19355

Wells Fargo Bank, N.A.
300 Tri-State International #400
Lincolnshire, IL 60069

Jay W. Hurst, Asst. Attorney General
c/o Sherri K. Simpson, Paralegal
Bankruptcy & Collections Div.
PO Box 12548
Austin, TX 78711-2548

TCF Equipment c/o Teri H. Kelley

6750 West Loop S., Ste, 920
Bellaire, TX 77401

Palladian Publications
c/o William T, Peckham
1104 Nueces St., Ste, 104
Austin, TX 78701-2106

US Bank National Association
c/o Jeremy M. Jones
Lam, Ly & Phillip, Pe
6213 Skyline Drive, Ste, 2100
Houston, TX 77057

Bank of America, N.A.
800 Market St.
St. Louis, MO 63101-2510

Konica Minolta
21146 Network Place
Chicago, IL 60673

TCF Equipment Finance
PO Box 77077
Minneapolis, MN 55480-7777
